531 F.2d 346
92 L.R.R.M. (BNA) 3054, 79 Lab.Cas.  P 11,490
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HOGUE & KNOTT, INC., Respondent.
No. 75--1798.
United States Court of Appeals, Sixth Circuit.
Feb. 9, 1976.

Elliott Moore, John F. Depenbrock, Jr., Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., John F. Harrington, Director, Region 26, N.L.R.B., Memphis, Tenn., for petitioner.
Maurice Wexler, William F. Kirsch, Jr., Heiskell, Donelson, Adams, Williams & Wall, Memphis, Tenn., for respondent.
ORDER
Before PHILLIPS, Chief Judge, and WEICK and McCREE, Circuit Judges.


1
This case is before the court on the application of the National Labor Relations Board for the enforcement of an order.  The Board's decision and order is reported at 217 NLRB No. 92.  The Board found that Hogue & Knott, Inc., the employer, violated § 8(a)(1) of the National Labor Relations Act by coercively interrogating its employees about their activities on behalf of a union that was attempting to organize them.  The Board also found that the employer violated §§ 8(a)(1) and (3) of the Act by discharging six employees because of their union activities.  It ordered the employer to cease and desist its interrogations of employees, and to reinstate the discharged employees with back pay.


2
Upon consideration, the court concludes that there is substantial evidence in the record to support the opinion and order of the Board, except for its finding that Carol Sasseen was discharged because of her union activities.  There is no evidence that Sasseen engaged in union activities, or that her discharge was related in any way to union activities.


3
Accordingly, it is ordered that the Board's order be enforced, except as it relates to employee Sasseen.